The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to applicant’s 11/29/2021 amendment(s) /response(s) in the Application 16/941,558 by JIANG et al. for “METHOD AND DEVICE IN UE AND BASE STATION PERFORMANING BEAM SWEEPING BASED TRANSMISSION”, which was filed on 07/29/2020. The amendment/response to the claims has been entered: 
Claim 6 and 17 are cancelled.
Claims 1, 3, 7, 11, 12, 14, 18 and 22 are currently amended. 
Therefore, claims 1-5, 7-16, 18-22 are now pending. 
This rejection is FINAL. 

Response to Arguments

Applicant’s arguments, filed on 11/29/2021, hereinafter  “Remarks”, have been fully considered but they are not persuasive for the following reasons:
Applicants have amended the title to be: “METHOD AND DEVICE IN UE AND BASE STATION PERFORMANING BEAM SWEEPING BASED TRANSMISSION”.  However, the word “Performing” has been incorrectly spelt at “Performaning”. Examiner suggests further amending the title to be: METHOD AND DEVICE IN UE AND BASE STATION PERFORMING BEAM SWEEPING BASED TRANSMISSION.
Applicants arguments with respect to the double patenting rejection have been considered but they are not persuasive. More particularly, the instant claim recites “none of the antenna ports in the first antenna port group belongs to the second antenna port group,” and the conflicting claim recites “and at least one of the antenna ports belongs to one of the first antenna port group or the second antenna port group only.” Conflicting claim 6 recites “wherein the P1 is different from the P2”.  Therefore, it would have been obvious to an ordinarily skilled artisan to combine the instant claims with the conflicting claim 6 to configure antenna port group P1 as different from antenna port group P2 by ensuring none of the antennal port group P1 belongs to the antenna port group P2. The motivation would be to ensure specified radio signals correspond to specified port configurations.

Response to Amendment

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 11, 16 and 17 of U.S. Patent No. 10,785,785 B2, and further in view of Einhaus et al. (US20170078126A1), hereinafter EINHAUS.

Claim No.
Instant Claims (16/941,558)
Conflicting Patent (10,785,785) 
Claim No.
1
1. A method in a User Equipment (UE) for dynamic scheduling, comprising: 

receiving first configuration information; 

and receiving a first radio signal and a second radio signal in first time domain resources and second time domain resources respectively; 

wherein a first bit block is used for generating the first radio signal and the second radio signal; 

the first configuration information is applied to the first radio signal and the second radio signal, 

and the first configuration information includes 



a Modulation and Coding Status (MCS), a Hybrid Automatic Repeat request (HARQ) process number, a New Data Indicator (NDI) and a Redundancy Version (RV); 

the first radio signal is transmitted by a first antenna port group, 

and the second radio signal is transmitted by a second antenna port group; 

the first antenna port group and the second antenna port group comprise P1 antenna port(s) and P2 antenna port(s) respectively; 

the P1 and the P2 are positive integers respectively; 

none 

of the antenna ports in the first antenna port group 
belongs to the second antenna port group, 



and the first configuration information is carried by a DCI; 

the first time domain resources and the second time domain resources comprise a positive integer number of multicarrier symbols respectively, 

and the first time domain resources and the second time domain resources are orthogonal;

the first bit block is a TB; the first configuration information is used for determining the first antenna port group and the second antenna port group.
 1. A method in a User Equipment (UE) for dynamic scheduling, comprising: 

receiving first configuration information; 

and receiving a first radio signal and a second radio signal in first time domain resources and second time domain resources respectively; 

wherein a first bit block is used for generating the first radio signal and the second radio signal; 

the first configuration information is applied to the first radio signal and the second radio signal, 

and the first configuration information includes 

at least one of 

a Modulation and Coding Status (MCS), a Hybrid Automatic Repeat request (HARQ) process number, a New Data Indicator (NDI) or a Redundancy Version (RV); 

the first radio signal is transmitted by a first antenna port group, 

and the second radio signal is transmitted by a second antenna port group; 

the first antenna port group and the second antenna port group comprise P1 antenna port(s) and P2 antenna port(s) respectively; 

the P1 and the P2 are positive integers respectively; 

and at least one 

of the antenna ports 
belongs to one of the first antenna port group or the second antenna port group only.

Claim 6: “wherein the P1 is different from the P2”.
1, 6
7, 12 and 18
Independent claims 7, 12 and 18 of the instant application can be similarly mapped to conflicting independent claims 7, 11, 16 and 17. 
Independent claims 7, 12 and 18 of the instant application can be similarly mapped to conflicting independent claims 7, 11, 16 and 17. 
7, 11, 16 and 17



As indicated in the Table above independent claim 1 of the Present Application recites the additional language: “and the first configuration information is carried by a DCI; the first time domain resources and the second time domain resources comprise a positive integer number of multicarrier symbols respectively, and the first time domain resources and the second time domain resources are orthogonal; the first bit block is a TB; the first configuration information is used for determining the first antenna port group and the second antenna port group.” 
EINHAUS et al. (US20170078126A1) teaches and the first configuration information is carried by a DCI; (EINHAUS, Fig. 15, paragraph 186, teach receiving configuration information carried by a DCI) the first time domain resources and the second time domain resources comprise a positive integer number of multicarrier symbols respectively, (EINHAUS, Fig. 2, paragraph 186, teach a first transport block 1 information and second transport block 2 information. Furthermore, Fig. 2, paragraph 45, teach time domain resources comprising OFDM symbols (i.e. positive integer number of multicarrier symbols).) and the first time domain resources and the second time domain resources are orthogonal; (EINHAUS, Fig. 2, paragraph 45, teach time domain resources comprising OFDM symbols.) the first bit block is a TB; the first configuration information is used for determining the first antenna port group and the second antenna port group. (EINHAUS, Figs. 3A-E, paragraphs 133-140, teach the first bit block as a Transport block (see Figs. 3A-E: “Transport block”) and further teach using specified antenna port groups- for example, zero bits, two bits, three bits, or six bits depending on the number of antenna ports at the eNB (i.e. configuration information used for determining the first antenna port group and the second antenna port group). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the interference parameter signaling as taught by EINHAUS with the conflicting claims, to configure the first configuration information as carried by a DCI, and the first time domain resources and the second time domain resources comprise a positive integer number of multicarrier symbols respectively, and the first time domain resources and the second time domain resources are orthogonal. The motivation would to provide interference information together with PDSCH scheduling within a same DCI format, and thereby reduce signaling overhead (EINHAUS, paragraph 123).
Furthermore, the instant claim recites “none of the antenna ports in the first antenna port group belongs to the second antenna port group,” and the conflicting claim recites “and at least one of the antenna ports belongs to one of the first antenna port group or the second antenna port group only.” Conflicting claim 6 recites “wherein the P1 is different from the P2”.  Therefore, it would have been obvious to an ordinarily skilled artisan to combine the instant claims with the conflicting claim 6 to configure antenna port group P1 as different from antenna port group P2 by ensuring none of the antennal port group P1 belongs to the antenna port group P2. The motivation would be to ensure specified radio signals correspond to specified port configurations.
Furthermore, independent claims 7, 12 and 18 of the instant application can be similarly mapped to conflicting independent claims 7, 11 and 17.


Allowable Subject Matter
Claims 2-6, 8-11, 13-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the double patenting rejection indicated above.

Reasons for Allowance
Claims 1, 7, 12 and 18 are allowed (Subject to the Double Patenting Rejection Indicated above); the following is an examiner’s statement of reasons for allowance:
A detailed search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims. The closest prior art found is as follows:
Regarding claim 1, OH et al. (US20180262252A1) teaches A method in a User Equipment (UE) for dynamic scheduling, comprising: (OH, Fig. 29, paragraphs 321-322, teach a UE configured for scheduling.) receiving first configuration information; (OH, Fig. 29, step 2910, paragraphs 321-322, teach the UE receiving configuration information.) and receiving a first radio signal and a second radio signal in first time domain resources and second time domain resources respectively; (OH, Fig. 29, step 2910, paragraphs 321-322, teach the UE receiving configuration information.)
wherein a first bit block is used for generating the first radio signal and the second radio signal; the first configuration information is applied to the first radio signal and the second radio signal, (OH, Fig. 29, step 2940, paragraph 322, teach the received configuration information applied to generating the feedback.) and the first configuration information includes at least one of a Modulation and Coding Status (MCS), a Hybrid Automatic Repeat request (HARQ) process number, a New Data Indicator (NDI) or a Redundancy Version (RV); 
the first radio signal is transmitted by a first antenna port group, and the second radio signal is transmitted by a second antenna port group; the first antenna port group and the second antenna port group comprise P1 antenna port(s) and P2 antenna port(s) respectively; the P1 and the P2 are positive integers respectively; none of the antenna ports in the first antenna port group  belongs to the second antenna port group, (OH, paragraph 405 teaches the feedback configuration information based on antenna port group corresponding to each antenna port group.)

EINHAUS et al. (US20170078126A1) teaches and the first configuration information includes a Modulation and Coding Status (MCS), a Hybrid Automatic Repeat request (HARQ) process number, a New Data Indicator (NDI) and a Redundancy Version (RV); (EINHAUS, paragraph 139 teaches transport block specific scheduling information comprising eight bits comprising modulation and coding indication (MCS), new data indicator (NDI) and redundancy version (RV) indication.)
Furthermore, EINHAUS teaches the first bit block is a TB; the first configuration information is used for determining the first antenna port group and the second antenna port group. (EINHAUS, Figs. 3A-E, paragraphs 133-140, teach the first bit block as a Transport block (see Figs. 3A-E: “Transport block”) and further teach using specified antenna port groups- for example, zero bits, two bits, three bits, or six bits depending on the number of antenna ports at the eNB (i.e. configuration information used for determining the first antenna port group and the second antenna port group).

JIANG et al. (US20190109686A1) teaches and a second radio signal in first time domain resources and second time domain resources respectively; (JIANG, Fig. 5, paragraphs 77-79, teach generating and transmitting multiple signals comprising configuration for first and second group resources.)

However, none of these references, taken alone or in any reasonable combination, teach the features of: “wherein a first bit block is used for generating the first radio signal and the second radio signal;” (in combination with the other limitations) as similarly recited in independent claims 1, 7, 11 and 17.

	Additionally, WANG et al. (US20160112173A1) (Fig. 1, paragraphs 221-225) teaches receiving reference signal resource configuration information including antenna port quantity information and resource configuration index, but does not describe “wherein a first bit block is used for generating the first radio signal and the second radio signal;”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on Monday through Friday, 10:00 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALLI Z BUTT/Examiner, Art Unit 2412